DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claims 3, 10, and 17 have been canceled.
New claims 21-23 have been added.
Claims 1, 2, 4-9, 11-16, and 18-23 are presented for examination.
Response to Arguments
Applicant’s amendments in light of applicant specification par [0022]-[0023], with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
Applicant’s amendments with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
FLORES et al [US Publication No. 2014/0075357] teaches [Abstract] an enterprise model associated with an operational environment within an operational dashboard can be identified. The model can include an entity which can be an operational node, an architecture component node, a resource, a goal, or a constraint of an enterprise organization. The environment can include element which can be a computing resource and a computing resource state associated with the organization. An operational state change within the operational environment can be performed. A result of the change can be presented within an architectural view of the model within the dashboard. The result can include a context, a policy, a function, or a relationship affecting the model, [0029] FIG. 2 is a schematic diagram illustrating an interface 210 for enabling real-time operational environment conformity to an enterprise architecture model in accordance with an embodiment of the inventive arrangements disclosed herein. Interface 210 can be present in the context of the context of scenario 100, 140, method 301, 302, 340 and/or system 400. Architect interface 210 can be a screen of an enterprise modeling application, an operations management application, and the like. Interface 210 can include, but is not limited to, a selection pane 214, a graph 216, an event board 220, and the like, [0031] In one instance, graph 216 can be a graphical representation of the enterprise architecture model and/or the operational environment. For example, graph 216 can permit nodes associated with events (e.g., notification 222) to be dynamically highlighted. In one instance, graph 216 can be utilized to indicate operational environment non-conformity with a model. In another instance, graph 216 can permit selection of critical nodes. In the instance, node selection can permit inspection of elements and/or relationships permitting granular assessment of the model and/or environment; par [0032] interface 210 can represent architectural event notification occurring within the operational environment …...  notification can include non-compliance notifications, error notifications, conflict notifications and the like, notifications can be associated with a severity category, including emergency, alert, critical, error, warning, success, notice, info, debug; par [0033] when notification is presented within board, the notification can be communicated as text message to an operation team member simultaneously; par [0044] an operations engine can permit a real-time dashboard to manage the functional requirements, the non-functional requirements, the design principles, design decisions, element operational environment interrelationships, and the like of an operational environment; par [0044] in the system, a mapping can enable conformity between enterprise architecture model and operational environment; par [0053] mapping can be a data set permitting the correlation of entity to asset, mapping can be dynamically and/or statically generated from model and/or environment….mapping can include an entry able to associated an asset A with an Entity A and a State A , state information can represent the status of the entity, asset and the like….
Williams et al [US Publication No. 2005/0105712 A1] teaches par [0068] first user initiates a conversation by communicating a question or statement to the contact center, next, the communication is converted into text, the identified transition may contain variable data that is pertinent to the subsequent response by the system, the variable data may be the customer’s name of identifying number and has a specific data type, the variable data is extracted from the text od the customer’s communication …next the system identifies the transition from the current state whose concepts matches the extracted concepts from the customer’s communication with the highest level of confidence.
FLORES et al, Williams et al and other prior arts do not singularly or in combination disclose the limitation of: “mapping, by the hardware processor, one or more of the plurality of interconnected functional portions to one or more portions of one or more functional performance requirements textual statements based on a predefined format of a template functional performance requirements textual statement, wherein the predefined format comprises a subject that is a component of the system, a verb that is an action performed by the component, and a clause that comprises one or more parameters on the action; automatically updating at least one of the one or more functional performance requirements based on a change in state transition diagram” as recited in claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        06/30/2022